Case 8:19-cv-01257-JFW-PJW Document 66 Filed 01/21/20 Page 1 of 2 Page ID #:533



   1   Richard J. Grabowski (State Bar No. 125666)
       Ryan D. Ball (State Bar No. 321772)
   2   JONES DAY
       3161 Michelson Drive, Suite 800
   3   Irvine, California 92612
       Tel: 949.851.3939
   4   Fax: 949.553.7539
       Email: rgrabowski@jonesday.com
   5   Email: rball@jonesday.com
       Email: jackwilliams@jonesday.com
   6
       Attorneys for Defendant
   7   EXPERIAN INFORMATION
       SOLUTIONS, INC.
   8
                            UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       BRYCE ABBINK, individually and on          Case No. 8:19-cv-01257-JFW-PJWx
  12   behalf of all others similarly situated,   Hon. John F. Walter
  13                   Plaintiff,                 NOTICE OF LODGING OF
  14         v.                                   [PROPOSED] STATEMENT OF
                                                  DECISION
  15   EXPERIAN INFORMATION
       SOLUTIONS, INC., et al.                    Date:     February 3, 2020
  16                                              Time:     1:30 p.m.
  17                   Defendants.                Location: 7A
  18
                                                  Complaint filed: June 21, 2019
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                              NOTICE OF LODGING
                                                                  Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66 Filed 01/21/20 Page 2 of 2 Page ID #:534



   1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
   2   RECORD:
   3         PLEASE TAKE NOTICE that Defendant Experian Information Solutions,
   4   Inc., hereby lodges the attached [Proposed] Statement of Decision Denying Plaintiff
   5   Bryce Abbink’s Motion for Reconsideration of the Court’s Order granting Experian’s
   6   Motion to Dismiss.
   7
       Dated: January 21, 2020                  By: /s/ Ryan Ball
   8                                              Richard J. Grabowski
                                                  Ryan Ball
   9
                                                    JONES DAY
  10                                                3161 Michelson Drive, Suite 800
                                                    Irvine, CA 92612.4408
  11
                                                Attorney for Defendant
  12                                            Experian Information Solutions, Inc
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                                         NOTICE OF LODGING
                                                                 Case No. 8:19-cv-01257-JFW-PJWx
                                              -2-
